DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 1-4, 12, 14, 20-21, 24-25, 40, and 42 has been withdrawn in view of the claim amendment.
The 101 rejection of claims 1-4, 6-7, 12-15, 20-21, 24-25, and 40-42 has been withdrawn in view of the claim amendment.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Salvatore Barbieri on 03/12/21.

The application has been amended as follows:
(Currently amended) An encryption/decryption system for user authentication and document authentication using face biometrics, the system comprising:
a processor; and
a memory storing machine-executable instructions which when executed by the processor configure the processor to:
receive one or more challenge images for authentication and one or more digital assets;

generate a plurality of challenge facial signatures by applying face detection operations to the one or more challenge images to identify one or more candidate face regions;
create a challenge profile by linking together the plurality of challenge facial signatures;
authenticate the challenge profile by applying face recognition operations to compare the linked challenge facial signatures to stored or pre-registered profile facial signatures and compute a similarity metric within a similarity threshold, wherein the processor is configured to:
receive an image of an identification document;
generate a document facial signature by applying face detection operations to the image of the identification document to identify one or more document face regions;
compare the document facial signature to one or more of the plurality of challenge facial signatures; and
determine a likeness score between the document facial signature and the one or more of the plurality of challenge facial signatures;
wherein the challenge profile is authenticated when the likeness score is within a defined range or threshold;
retrieve one or more encryption keys when the challenge profile successfully authenticates, the one or more encryption keys being linked to the stored or pre-registered profile facial signatures;
compile a signing package of at least one of: a digital image, the one or more challenge images, and the one or more digital assets;
compile a package of digitally signed assets containing the signing package and the one or more digital assets or a hash of the one or more digital assets;

transmit the package of digitally signed assets; and
store at least one of the one or more challenge images, the challenge profile, the retrieved one or more encryption keys, the digital image, the one or more digital assets or the digitally signed package of digitally signed assets in at least one secure storage






6. 	(Currently amended) The encryption/decryption system of claim 1, wherein the face detection operations applied to the one or more challenge images comprise illumination correction operations on the one or more challenge images to train the processor to eliminate shadows, glares or other lighting issues.
40.	(Currently amended) An encryption/decryption system for user authentication and document authentication using face biometrics, the system comprising: 
a processor; and
a memory storing machine-executable instructions which when executed by the processor configure the processor to:
receive one or more challenge images for authentication and one or more digital assets to be digitally signed upon successful authentication of the one or more challenge images;
generate a plurality of challenge facial signature values by applying face detection operations to the one or more challenge images to identify one or more candidate face regions;
create a challenge profile by linking together the plurality of 
authenticate the challenge profile by applying face recognition operations to compare the linked challenge facial signature values to stored or pre-registered profile facial signature values and compute a similarity metric within a similarity threshold, wherein the processor is configured to:
receive an image of an identification document;
generate a document facial signature by applying face detection operations to the image of the identification document to identify one or more document face regions;
compare the document facial signature to one or more of the plurality of challenge facial signature values; and
determine a likeness score between the document facial signature and the one or more of the plurality of challenge facial signature values;
wherein the challenge profile is authenticated when the likeness score is within a defined range or threshold;
retrieve one or more encryption keys when the challenge profile successfully authenticates, the one or more encryption keys being linked to the stored or pre-registered profile facial signature values;
digitally sign a signing package of at least one of: a digital image, the one or more challenge images, and the one or more digital assets using the retrieved one or more encryption keys;
compile a package of digitally signed assets containing the signing package and the one or more digital assets or a hash of the one or more digital assets;
digitally sign the package of digitally signed assets using the retrieved one or more encryption keys;
transmit the package of digitally signed assets; and
		store at least one of the one or more challenge images, the challenge profile, the retrieved one or more encryption keys, the digital image, the one or more digital assets or the digitally signed package of digitally signed assets in at least one secure storage





43.	(New)	The encryption/decryption system of claim 1, wherein the processor is configured to provide access to the one or more encryption keys, data files stored in secure storage, or other encrypted digital assets.

Allowance
Claims 1-4, 6-7, 12-15, 20-21, 24-25, 40, 42, and 43 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1 and 40: “verify that the one or more challenge images were generated by capturing images of a live person; generate a plurality of challenge facial signatures by applying face detection operations to the one or more challenge images to identify one or more candidate face regions; create a challenge profile by linking together the plurality of challenge facial signatures; authenticate the challenge profile by applying face recognition operations to compare the linked challenge facial signatures to stored or pre-registered profile facial signatures and compute a similarity metric within a similarity threshold, receive an image of an identification document; generate a document facial signature by applying face detection operations to the image of the identification document to identify one or more document face regions; compare the document facial signature to one or more of the plurality of challenge facial signatures; and determine a likeness score between the document facial signature and the one or more of the plurality of challenge facial signatures; wherein the challenge profile is authenticated when the likeness score is within a defined range or threshold, compile a signing package of at least one of: a digital image, the one or more challenge images, and the one or more digital assets; compile a package of digitally signed assets containing the signing package and the one or more digital assets or a hash of the one or more digital assets; digitally sign or encrypt the package of digitally signed assets using the retrieved one or more encryption keys” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436